Filed 10/6/20 P. v. The North River Insurance Co. CA2/7
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 THE PEOPLE,                                                     B295098

           Plaintiff and Respondent,                             (Los Angeles County
                                                                 Super. Ct. No. SJ4402)
          v.

 THE NORTH RIVER
 INSURANCE CO. et al.,

           Defendants and Appellants.


      APPEAL from an order of the Superior Court of
Los Angeles County, Alison Estrada, Judge. Affirmed.
      Jefferson T. Stamp for Defendants and Appellants.
      Mary C. Wickham, County Counsel, Adrian G. Gragas,
Assistant County Counsel, and Kelsey C. Nau, Deputy County
Counsel, for Plaintiff and Respondent.
`




       Bad Boys Bail Bonds, acting as the agent for The North
River Insurance Company (collectively, North River), posted a
bail bond to secure the release of a criminal defendant. When the
defendant subsequently failed to appear at his arraignment, a
superior court judge ordered the bond forfeited. A different
superior court judge subsequently entered summary judgment
against North River on the bond, and a third superior court judge
later denied North River’s motion to set aside the summary
judgment. North River appealed.
       North River argues the superior court violated its due
process rights and statutory rights under Penal Code
section 1306 because the judge who entered the summary
judgment was not the same judge who declared the forfeiture.
We rejected the identical arguments by North River in People v.
The North River Ins. Co. (2020) 53 Cal.App.5th 559, 566-567.
       The order is affirmed. The People are to recover their costs
on appeal.



                  SEGAL, Acting P. J.



    We concur:



                  FEUER, J.                DILLON, J.*



*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 2